This is an attempted appeal from a conviction for violating the prohibitory liquor law, where the punishment of the appellant was assessed at a fine of $50 and 30 days' confinement in the county jail. What purports to be the case-made is not settled and signed by the judge who tried said cause. There is no transcript of the record in this cause. The appeal is therefore dismissed and the cause is remanded, with directions to the county court of Pittsburg county to proceed with the enforcement of its judgment. *Page 705